Hassler, J.,
Ten exceptions have been filed to the report of the viewers in this case. The second and seventh exceptions are to the effect that the report should not be confirmed because no damages are allowed to the exceptant. In their report the viewers say that the benefits derived from the opening of the road fully offset the damages to the respective land owners. This, therefore, is the reason that no damages were allowed to the exceptant. If the exceptant is injured by this finding, he has his remedy in an appeal, but it is not a reason why the report should not be confirmed.
The third exception is that the viewers failed to assess benefits to the land owners whose land is taken. The fourth exception is that they erred in finding that the benefits fully offset the damages. The fifth is that the viewers erred in not mentioning all the owners of the land through which the road passes. None of these matters are reasons for refusing to confirm the report of the viewers, as there is no proof that they erred in the facts set forth in the exceptions.
In the sixth and eighth exceptions it is complained that the viewers do not find that the road is necessary. An examination of the report shows that this is not the fact. The viewers report that they find that there is occasion for said road, and “judge the same necessary for a public road.” The ninth exception is that the viewers did not endeavor to secure release of damages. They report that they did endeavor to do so, and there is no proof that that allegation in the report is not true. The tenth exception is that the viewers have omitted to note in their report any improvements along the road. There is no proof that there are any improvements.
The exceptions are dismissed and the report of the viewers is confirmed.
From George Ross Eshleman, Lancaster, Pa.